                Case 18-10055-KG    Doc 579     Filed 08/26/19   Page 1 of 1



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

IN RE:                                         CHAPTER 11

Hobbico, Inc.

                Debtor.                        Case No.: 18-10055-KG




                                 NOTICE OF HEARING

To:      All Parties of Record

         PLEASE TAKE NOTICE that on September 19, 2019, at 10:00 a.m. (EDT), or as
soon thereafter as counsel may be heard, the undersigned shall appear before Honorable Judge
Kevin Gross or any judge sitting in his stead in the United States Bankruptcy Court for the
District of Delaware, 824 N. Market Street, 6th Floor, Wilmington, DE 19801, and shall then
and there present Standard Mutual Insurance Company’s Motion for Relief from Automatic
Stay.



Dated: August 26, 2019                    /s/ Robert Ostojic
                                          Robert Ostojic
                                          LEAHY, EISENBERG & FRAENKEL, LTD.
                                          33 West Monroe Street, Suite 1100
                                          Chicago, Illinois 60603
                                          Tel.: (312) 368-4554
                                          Fax: (312) 368-4562
                                          Email: ro@lefltd.com
                                          Counsel for Standard Mutual Insurance Company
